The defendant was awarded a decree of divorce and alimony of Ten Dollars a week upon her cross-complaint. The parties, subsequent to the rendition of this decree and the award of alimony appeared in court and presented further facts relating to the plaintiff's property and income. The plaintiff requested the court to determine the amount of alimony to be paid in a fixed or given amount and the defendant requested the court to increase the amount of alimony over that fixed in the decree if alimony be determined to be paid to the defendant weekly.
The defendant has an interest in the physical assets of a going business which interest is of the net worth of $5940.54. This, of course, does not include the value of his interest in the good will of this business. In the year of 1934, his share of the net profit of the business amounted to $3122.53.
The decree for alimony heretofore awarded by the Court is *Page 176 
modified as follows: From the date of this memorandum the defendant is awarded alimony in the sum of Twelve Dollars a week to be paid weekly until the further order of the court.
   The plaintiff may, however, elect to pay alimony in a lump sum of Twenty-Five Hundred Dollars, and if he shall elect to pay such lump sum of Twenty-Five Hundred Dollars, then upon such payment such weekly alimony shall cease.